By the Court.

The parties to this action had no interest whatever in the fact on which the wager depended, except that which was created by the wager itself, and which was calculated to annoy and affect prejudicially both the feelings and interests of the person to whom it related. What right in justice and reason has any man by a bet of this kind, to subject a third person to the mortification and annoyance, the publicity and exposure of a judicial trial, to determine whether a charge made by him that such person is a member of The Union League, or any other public or secret society, is or is not, in point of fact true ? When the wager is calculated to seriously interfere with, or to prejudicially affect the character and reputation, or the private rights, feelings, or interests of a third person who ought not to be subjected to the injury and detriment, or the humiliation, mortification or annoyance of such a public investigation and exposure in relation to the matter, we are inclined to go as far as any of the cases decided on the subject, either in this country or in England will warrant; and we take occasion here to say that we decide this ease on the principles ruled and recognized in this court in Porter v. Sawyer, 1 Harr. 517. And we, therefore, give judgment for the defendant on the demurrer.